DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A, drawn to IOL injector with no braking mechanism or damping mechanism shown in Figs. 2-3.
Species B, drawn to IOL injector with friction braking mechanism but no damping mechanism shown in Figs. 5-7.
Species C, drawn to IOL injector with hydraulic braking mechanism and hydraulic damping mechanism shown in Fig. 8.
Species D, drawn to IOL injector with no braking mechanism but having a spring-gear damping mechanism shown in Figs. 9A-B.
Species E, drawn to IOL injector with no braking mechanism but having a spring damping mechanism shown in Fig. 10.
Species F, drawn to IOL injector with no braking mechanism but having an alternate spring damping mechanism shown in Figs. 11A-C.
The species are independent or distinct because of different braking mechanisms and damping mechanisms. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  An extensive search of multiple classifications would have to be conducted and applicable art for the each specie would not necessarily be applicable to one another.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

During a telephone conversation with Joseph Weatherbee on 06/25/21 a provisional election was made without traverse to prosecute the invention of specie B, claims 1, 2, and 5.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 3-4 and 6-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Bartell (US 4,681,102) in view of Jones et al. (US 2017/0043097).
Regarding claim 1, an invention relating to IOL injectors, Bartell discloses (Figs. 1 and 3-4) an intraocular lens (IOL) injector (1), comprising: an injector body having a proximal end and a distal end including: a main injector body (47) having a distal end and a proximal end; a nozzle (38) coupled to the distal end of the main injector body (Col. 5, lines 25-29 & 44-54); and a bore [i.e. continuous lumen] extending from the proximal end of the injector body to the distal end of the injector body (Col. 6, lines 63-65); and a plunger (53) having a proximal portion and a distal portion, the plunger slideably disposed within the bore and adapted to advance an IOL along a longitudinal axis of the IOL injector (Abstract). However, Bartell fails to disclose an automatic plunger advancement driver having: a cylinder concentrically disposed around the proximal portion of the plunger, the cylinder having a thread 
In the analogous art of injector devices, Jones teaches (Figs. 1-3) an automatic plunger advancement driver having: a cylinder (110) concentrically disposed around the proximal portion of a plunger (90), the cylinder having a thread (111) adapted to rotatably engage with a plunger thread (94) in the proximal portion of the plunger (Par. 0115); and a torsion spring (136) having stored rotational energy (Par. 0132), the torsion spring concentrically disposed around the cylinder (Fig. 3), wherein at least one end of the torsion spring is coupled to the cylinder such that in response to a release of the stored rotational energy, the cylinder is configured to rotate around the longitudinal axis and the plunger moves axially toward the distal end of the injector body (Par. 0154-0155).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartell to have an automatic plunger advancement driver having: a cylinder concentrically disposed around the proximal portion of the plunger, the cylinder having a thread adapted to rotatably engage with a plunger thread in the proximal portion of the plunger; and a torsion spring having stored rotational energy, the torsion spring concentrically disposed around the cylinder, wherein at least one end of the torsion spring is coupled to the cylinder such that in response to a release of the stored rotational energy, the cylinder is configured to rotate around the longitudinal axis and the plunger moves axially toward the distal end of the injector body. Doing so would provide an automated drive mechanism (Par. 0052), as taught by Jones.
Regarding claim 5, Bartell, as modified by Jones, discloses the IOL injector of claim 1. Jones discloses further comprising an IOL (17) disposed within a hollow portion of the nozzle, such that the axial movement of the plunger towards the distal end of the injector body causes the IOL to be ejected from the nozzle (Col. 6, lines 61-68 & Col. 7, lines 1-9).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Bartell (US 4,681,102) in view of Jones et al. (US 2017/0043097) as applied to claim 1 above, and further in view of Fayyaz et al. (US 2018/0049866).
Regarding claim 2, Bartell, as modified by Jones, discloses the IOL injector of claim 1. However, Bartell fails to disclose further comprising: a braking mechanism configured to prevent axial movement of the plunger, including: a handle having a proximal end and a distal end and rotatably coupled to the injector body at a pivot point disposed between the proximal end and the distal end of the handle in response to a force applied to the handle; a brake release arm having a proximal end coupled to the handle and the distal end coupled to one or more brake pads adapted to apply a frictional braking force to the plunger in absence of a force applied to the handle; and compression springs disposed between the injector body and the brake pads, the compression springs adapted to move the brake pads toward the plunger; wherein, in response to the force applied to the handle, the brake release arm compresses the compression springs and moves the brake pads away from the plunger thereby removing the frictional braking force from the plunger and allowing movement of the plunger in response to the release of the stored rotational energy of the torsion spring.
In the same field of endeavor, which is IOL injectors, Fayyaz teaches (Figs. 13A-B) a braking mechanism configured to prevent axial movement of the plunger, including: a handle (1304) having a proximal end and a distal end and rotatably coupled to the injector body at a pivot point disposed between the proximal end and the distal end of the handle in response to a force applied to the handle (Par. 0063); a brake release arm (1306) having a proximal end coupled to the handle and the distal end coupled to one or more brake pads (1312) adapted to apply a frictional braking force to the plunger in absence of a force applied to the handle (Par. 0060-0061); and compression springs disposed between the injector body and the brake pads, the compression springs (1302) adapted to move the brake pads toward the plunger (Par. 0062); wherein, in response to the force applied to the handle, the brake release arm compresses the compression springs and moves the brake pads away from the plunger thereby removing the frictional braking force from the plunger and allowing movement of the plunger in response to the release of the stored rotational energy of the torsion spring (Par. 0063-0064).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartell, in view of Jones, to have a braking mechanism configured to prevent axial movement of the plunger, including: a handle having a proximal end and a distal end and rotatably coupled to the injector body at a pivot point disposed between the proximal end and the distal end of the handle in response to a force applied to the handle; a brake release arm having a proximal end coupled to the handle and the distal end coupled to one or more brake pads adapted to apply a frictional braking force to the plunger in absence of a force applied to the handle; and compression springs disposed between the injector body and the brake pads, the compression springs adapted to move the brake pads toward the plunger; wherein, in response to the force applied to the handle, the brake release arm compresses the compression springs and moves the brake pads away from the plunger thereby removing the frictional braking force from the plunger and allowing movement of the plunger in response to the release of the stored rotational energy of the torsion spring. Doing so would allow the user to interrupt the automated deployment process (Par. 0064), as taught by Fayyaz.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771        
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771